Fourth Court of Appeals
                              San Antonio, Texas
                                     May 22, 2013

                                 Nos. 04-13-00166-CR
                                      04-13-00167-CR
                                      04-13-00168-CR
                                      04-13-00169-CR

                                 Adrian CALVILLO,
                                      Appellant

                                          v.

                                 The STATE of Texas,
                                       Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
         Trial Court Nos. 2012CR2999, 2012CR3000, 2012CR3001, & 2012CR3002
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                       ORDER

    In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on May 22, 2013.


                                           _____________________________
                                           Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2013.

                                           _____________________________
                                           Keith E. Hottle, Clerk